internal_revenue_service number release date index number 1400i ----------------------------------------------- ------------------------------------- --------------------------- ---------------------------------------- department of the treasury washington dc third party communication government agency date of communication date date date date date date date date date date date date date person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc ita b07 plr-141836-07 date date re request for private_letter_ruling regarding commercial_revitalization_deduction re request for private_letter_ruling regarding commercial_revitalization_deduction taxpayer date date date date date date date date date dollar_figurea city agency official project building building building state year dear -------------- --------------------------------------------------------------- ---------------------- ----------------------- ------------------------- -------------------------- -------------------------- -------------------------- ---------------------- ------------------ -------------------------- --------------- ---------------------------- --------------------------------------------------------- ---------------------- ---------------------------- ----------------------------- --------------------------------- --------------------------------- ------------------------ ------- plr-141836-07 this letter is in response to your letter dated date and subsequent correspondence submitted on behalf of taxpayer requesting rulings relating to the commercial_revitalization_deduction under sec_1400i of the internal_revenue_code taxpayer represents that the facts are as follows facts taxpayer is a limited_liability_company that files its federal_income_tax returns with a taxable_year ending december and uses the cash_method_of_accounting taxpayer developed and owns and operates project which is a nonresidential in state the renewal_community collects the commercial revitalization application project consisting of retail_space and office space the buildings in the project that were constructed and are at issue are building building and building hereinafter collectively referred to as buildings these buildings were placed_in_service by taxpayer during year and are located in city city is designated a renewal_community under sec_1400e in choosing to develop the project one of the important reasons involved in that decision was taxpayer's understanding that the project would be granted an allocation of commercial revitalization expenditures based upon conversations with officials of city from the owner of a project for which the owner wishes to receive an allocation of commercial revitalization expenditures and forwards the application along with the evaluation of the renewal_community to the agency which is the commercial revitalization agency for state the agency ensures that the application is complete meets the program requirements as identified in the qualified_allocation_plan and determines if an allocation of commercial revitalization expenditures should be awarded for year the final date for a renewal_community to file commercial revitalization applications with the agency was date and the final meeting of the agency was date buildings city received taxpayer's application before city began evaluating the commercial revitalization applications that city received for year city reviewed taxpayer's application and sent it together with a recommendation to allocate commercial revitalization expenditures to taxpayer for buildings to the agency on date which was after the agency's final filing_date for commercial revitalization applications and was one day before the agency's final meeting for year taxpayer's application was the only commercial revitalization application received by the agency for a year commercial revitalization expenditure allocation from city an official of city represents that city was unaware of the agency's final filing deadline for year on date taxpayer submitted to city a commercial revitalization application_for consequently the agency did not have sufficient time to adequately review by letter dated date the agency notified taxpayer that the agency had plr-141836-07 taxpayer's application before the agency's final meeting on date for year subsequently the agency determined that taxpayer's application was not fully complete and sent a letter to taxpayer on date which was a few days before the end of year requesting certain items in addition to what had been submitted in any event there was not enough time at the end of year to award the allocation of commercial revitalization expenditures to taxpayer for buildings taxpayer provided the additional items to the agency after year awarded commercial revitalization expenditures in the total amount of dollar_figurea to taxpayer for buildings date is in a year subsequent to year the placed-in-service year of buildings this award however was conditioned on taxpayer receiving a private_letter_ruling from the internal_revenue_service that the agency may allocate commercial revitalization expenditures_for year to taxpayer for buildings in a year subsequent to year by sec_4 of revproc_2003_38 2003_1_cb_1017 for a placed-in-service year allocation consequently on date the agency reissued a placed-in-service year allocation document i incorporating the document that awarded the allocation in the total amount of dollar_figurea to taxpayer for buildings by the agency on date ii stating that the allocation in the total amount of dollar_figurea is from the year commercial revitalization expenditure ceiling for city and iii containing all of the information described in sec_4 of revproc_2003_38 including the penalties of perjury certification statement that was dated and signed on date by an authorized official of the agency this allocation is contingent upon the service's determination that taxpayer is eligible to elect to claim the commercial_revitalization_deduction under sec_1400i on taxpayer's amended federal_income_tax return for the year taxable_year with respect to buildings the letter dated date however did not contain all of the information required rulings requested taxpayer requests the service issue the following rulings the allocation of commercial revitalization expenditures in the amount of dollar_figurea that was approved on date and made on date pursuant to sec_4 of rev_proc by the agency to taxpayer for buildings is treated as a valid allocation for year the calendar_year in which taxpayer placed_in_service buildings in city plr-141836-07 law and analysis sec_1400i allows a taxpayer to elect to recover a portion of the cost of a an extension of time pursuant to sec_301_9100-3 of the procedure and administration regulations is granted to taxpayer to make an election under sec_1400i to amortize the qualified revitalization expenditures attributable to building building and building ratably over the 120-month period beginning with the month in which each such building was placed_in_service by taxpayer qualified_revitalization_building that is placed_in_service in a renewal_community using a more accelerated method_of_depreciation than is otherwise allowable under sec_168 pursuant to sec_1400i a taxpayer may elect either to deduct one-half of any qualified revitalization expenditures chargeable to a capital_account with respect to any qualified_revitalization_building for the taxable_year in which the building is placed_in_service or to amortize all of these expenditures ratably over the 120-month period beginning with the month in which the building is placed_in_service the term qualified_revitalization_building is defined in sec_1400 as meaning any building and its structural_components if a the building is placed_in_service by the taxpayer in a renewal_community and the original_use of the building begins with the taxpayer or b the building is substantially_rehabilitated within the meaning of sec_47 by the taxpayer and is placed_in_service by the taxpayer after the rehabilitation in a renewal_community pursuant to sec_1400i the term qualified revitalization expenditure means any amount properly chargeable to a capital_account for property for which depreciation is allowable under sec_168 without regard to sec_1400i and that is i nonresidential_real_property as defined in sec_168 or ii sec_1250 property as defined in sec_1250 that is functionally related and subordinate to the nonresidential_real_property permitted to allocate up to dollar_figure million of commercial revitalization expenditure amounts with respect to each renewal_community located within the state for each calendar_year after and before pursuant to sec_1400i the aggregate amount that may be treated as qualified revitalization expenditures with respect to any qualified_revitalization_building cannot exceed the lesser_of dollar_figure million or the commercial revitalization expenditure amount allocated to the building under sec_1400i by the commercial revitalization agency for the state in which the building is located if the amount of the allocation exceeds the under sec_1400i the commercial revitalization agency for each state is section dollar_figure of revproc_2003_38 provides that a placed-in-service year revproc_2003_38 provides the time and manner for states to make allocations plr-141836-07 amount properly chargeable to a capital_account for the qualified_revitalization_building the commercial revitalization expenditure amount is limited to the amount properly chargeable to a capital_account for that building a taxpayer may make a commercial_revitalization_deduction election for a qualified_revitalization_building only to the extent that qualified commercial revitalization expenditure amounts are allocated for the building under sec_1400i of commercial revitalization expenditure amounts to a qualified_revitalization_building revproc_2003_38 also provides that a commercial revitalization agency may make a placed-in-service year allocation in accordance with sec_4 of revproc_2003_38 or a carryover allocation in accordance with section of revproc_2003_38 allocation is made in the calendar_year in which the qualified_revitalization_building is placed_in_service by the taxpayer pursuant to sec_4 of revproc_2003_38 a placed-in-service year allocation is made for a qualified_revitalization_building when an allocation document containing the information set forth in sec_4 of revproc_2003_38 is completed signed and dated by an authorized official of the commercial revitalization agency submitted its commercial revitalization application_for these buildings to city before city began evaluating the commercial revitalization applications that it received for year however city submitted taxpayer's application along with city's recommendation to the agency after the agency's final filing_date for commercial revitalization applications for year and on the date before agency's final meeting for year city represents that it was unaware of the agency's final filing deadline for year commercial revitalization applications accordingly because of this late submission by city the agency was unable in any event to make a timely placed-in-service year allocation of commercial revitalization expenditures to taxpayer for buildings section of revproc_2003_38 explains how a taxpayer makes the election under sec_1400i section of revproc_2003_38 provides that this election must be made by the due_date including extensions of the federal tax_return for the taxable_year in which the qualified_revitalization_building is placed_in_service by the taxpayer the election must be made in the manner prescribed in the instructions for form_4562 depreciation and amortization extension of time under the rules set forth in and to make a regulatory election in this case during year taxpayer placed buildings in service in city and under sec_301_9100-1 the commissioner has discretion to grant a reasonable plr-141836-07 sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of ' sec_301_9100-3 provides that requests for relief under ' will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government conclusions based solely on the facts and representations and the relevant law and analysis set forth above we conclude that due to city's unintentional late submission of taxpayer's commercial revitalization application_for buildings to the agency the allocation of commercial revitalization expenditures in the total amount of dollar_figurea that was approved on date and made on date pursuant to sec_4 of rev_proc by the agency to taxpayer for buildings is treated as a valid allocation for year the calendar_year in which taxpayer placed_in_service buildings in city the requirements of and have been satisfied taxpayer is granted calendar days from the date of this letter to make the election under sec_1400i to amortize the qualified revitalization expenditures attributable to building building and building ratably over the 120-month period beginning with the month in which each such building was placed_in_service by taxpayer provided buildings each is a qualified_revitalization_building this election must be made by taxpayer filing an amended federal_income_tax return for the taxable_year ended date together with an amended form_4562 depreciation and amortization this amended_return must include the adjustment to taxable_income for the sec_1400i election and any collateral adjustments to taxable_income or to the tax_liability for example the amount of depreciation allowed_or_allowable under sec_168 in year for buildings taxpayer also must file amended federal_income_tax returns for any affected succeeding taxable years and such amended returns must include any collateral adjustments to taxable_income or to tax_liability except as specifically set forth above we express no opinion concerning the federal_income_tax consequences of the facts described above under any other provisions of the code specifically no opinion is expressed or implied on i whether building building and building each is a qualified_revitalization_building and ii what costs of building building and building constitute qualified revitalization expenditures plr-141836-07 in accordance with the power_of_attorney we are sending a copy of this letter to taxpayer’s authorized representative we are also sending a copy of this letter to the appropriate_official this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely kathleen reed kathleen reed chief branch office of associate chief_counsel income_tax and accounting enclosures copy of this letter copy for sec_6110 purposes
